DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/13/2020 and 10/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the weight" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilcox (US 10,261,749 to Wilcox et al).
Regarding claim 1, Wilcox discloses an apparatus (system 100) (Wilcox, fig. 1, column 10 lines 47-61) comprising:
an input interface (user interface) (Wilcox, fig. 1, column 9 line 64 to column 10 line 32); and
a processor (processor of system 100),
wherein the processor is configured to:
receive an input (user input in step 210) for changing a reference direction (displaying direction) of an omnidirectional image (panoramic image) from a first direction (display direction for first position in step 208) to a second direction (display direction for second portion in step 212) (Wilcox, figs. 2, 5, 6, column 11 lines 18-33, column 12 line 42 to column 13 line 25, wherein the user input i.e. touch input changes display direction from display direction for first position in step 208 to display direction for second portion in step 212); and
generate, based on a difference value (difference value) between the first direction (display direction for first position in step 208) and the second direction (display direction for second portion in step 212), a plurality of second audio signals (selected audio segments in steps  214 and 218) changed from a plurality of first audio signals (audio segments) that are associated with the omnidirectional image (panoramic image) (Wilcox, figs. 2, 5, 6, column 11 lines 18-33, column 13 line 67 to column 14 line 25, column 14 lines 42-64, wherein selected audio segments in steps  214 and 218 are generated based on a difference value between display direction for first position in step 
Regarding claim 2, Wilcox discloses aforementioned limitations of the parent claim. Additionally, Wilcox discloses the plurality of first audio signals (audio segments of panoramic image) are respectively obtained via a plurality of microphones (microphones of client devices 120 and 122) while obtaining the plurality of images (images) that configures the omnidirectional image (panoramic image) (Wilcox, fig. 1, column 9 lines 26-63, column 16 lines 50-63, wherein microphones of client devices 120 and 122, i.e. microphone of smart phone, are able to upload image and audio segments to server system 102).
Regarding claim 3, Wilcox discloses aforementioned limitations of the parent claim. Additionally, Wilcox discloses allocate at least one audio signal (audio segment corresponding to sub-region 512) among the plurality of first audio signals (audio segments of panoramic image 500) to each of the plurality of second audio signals (selected audio segments in region 502), based on the difference value (Wilcox, figs. 1, 2, 5, column 34 line 3 to column 35 lines 24, wherein audio segments are allocated based on difference value related to display view 502); and generate the plurality of second audio signals (selected audio segments in region 502), based on the allocation (Wilcox, figs. 1, 2, 5, column 34 line 3 to column 35 lines 24, wherein audio segments are generated based on difference value related to display view 502).
Regarding claim 4, Wilcox discloses aforementioned limitations of the parent claim. Additionally, Wilcox discloses to generate the plurality of second audio signals (selected audio segments in region 502) by applying a weight or a delay (delay) to the 
Regarding claim 5, Wilcox discloses aforementioned limitations of the parent claim. Additionally, Wilcox discloses to respectively allocate the plurality of second audio signals (selected audio segments) to a plurality of channels (channels) for outputting audio, wherein the plurality of second audio signals (selected audio segments) are outputted through a plurality of output devices respectively corresponding to the plurality of channels (various speakers, i.e. left, right, rear speakers) (Wilcox, figs. 2, 5, column 18 lines 26-44, wherein selected audio segments are output to various speakers).
Regarding claim 6, Wilcox discloses aforementioned limitations of the parent claim. Additionally, Wilcox discloses a memory (memory of system 100), wherein each of information (different times) regarding the allocation and information regarding the weight (volume) is pre-stored in the memory of the apparatus (system 100) (Wilcox, figs. 1, 2, column 15 lines 3-33, wherein playback time  and volume, i.e. different times and volume, are prestored in memory based on different factors).
Regarding claim 7, Wilcox discloses aforementioned limitations of the parent claim. Additionally, Wilcox discloses the reference direction (displaying direction) corresponds to a center direction (center direction) of the omnidirectional image (Wilcox, fig. 5, wherein display direction of image 500 has a center direction).
Regarding claim 8, Wilcox discloses aforementioned limitations of the parent claim. Additionally, Wilcox discloses the plurality of second audio signals (selected audio segments, i.e. in regions 510, 514, and 518) are outputted with the 
Regarding claim 9, Wilcox discloses aforementioned limitations of the parent claim. Additionally, Wilcox discloses the omnidirectional image (panoramic image) is obtained through a plurality of cameras (cameras of client devices 120 and 122, i.e. smart phones) based on the first direction (display direction for first position in step 208) (Wilcox, figs. 1, 2, 5, column 9 lines 26-63, column 16 lines 50-63, wherein the panoramic image is obtained by cameras of client devices 120 and 122, i.e. smart phones based on display direction for first position in step 208).
Regarding claim 10, the same ground of rejection as in claim 1 is applied.
Regarding claim 11, the same ground of rejection as in claim 2 is applied.
Regarding claim 12, the same ground of rejection as in claim 3 is applied.
Regarding claim 13, the same ground of rejection as in claim 4 is applied.
Regarding claim 14, the same ground of rejection as in claim 7 is applied.
Regarding claim 15, the same ground of rejection as in claim 8 is applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/Examiner, Art Unit 2697       

/LIN YE/Supervisory Patent Examiner, Art Unit 2697